Ellis, J.
(concurring) — The conclusion reached by the majority seems inevitable in view of the decision in State ex rel. Webster v. Sup’r Ct., 67 Wash. 37, 120 Pac. 861, Ann. Cas. 1913 D. 78. The cases cannot be logically distinguished. I joined in the dissenting opinion in that case and still believe that it expresses the sounder view. But since the majority opinion in that case has become the settled law of" the state, I am constrained to concur in the result reached by-the majority in this.
Morris, J., concurs with Ellis, J.